Title: Thomas Shankland to James Madison, 18 March 1826
From: Shankland, Thomas
To: Madison, James


                        
                            
                                Honored & venerated Sir,
                            
                            
                                
                                    Washington
                                
                                March 18. 1826
                            
                        
                        The reasons which I shall explain, will, I hope excuse me, for the liberty I take of disturbing that repose
                            and tranquility which so peculiarly belong to the illustrious Virtues, which have adorned your life, and consecrated your
                            Name—
                        My Father whose name I bear, was one of the Electors of President, & voted for you in preference to
                            his near Relative by Marraige the late Gov. DeWitt Clinton of New York—By that Act my Father incurred the displeasure of
                            Gov. Clinton, who never forgave him after—I do not mention this, except as an apology for the request I have to make–flattering myself however that you would feel greater pleasure in acceding to my request—
                        Several of my Friends in Congress have united in an application to the President of the U. S. to have me
                            appointed Register of a Land office to be established at Milwalky, Wisconsin Territory, and I should feel highly honored
                            with a few lines from your able pen to the President in my behalf—I am poor & have a Family to provide for—My
                            Father was taken Prisoner by the Indians & carried into Captivity in the Revolution, when my Grand Father escaped
                            only to see his property burned & destroyed—Not one of the name have ever enjoyed the profits or emoluments of
                            Office, and situated as I am, you Sir, could essentially serve one, whose Father, now no more, felt a just pride in
                            Contributing his vote & influence to your political Elevation as President of these United States—Should you be
                            pleased to assist a young man, the son of one of your earliest & warmest Friends & will enclose the Letter
                            to the Hon. Martin Van Buren or the Hon’s. Ely Moore, U. F. Doubleday or A. Huntington to whom I am personally &
                            well known you will greatly serve & oblige Your Very obt. & Humble servt.
                        
                            
                                Thos. Shankland
                            
                        
                    